DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 January 2022 has been entered.
 
Drawings
Replacement, corrected drawings were received on 17 December 2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-11, 13, 15-19 and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In particular, Examiner notes that each of claims 1, 10 and 19 include a precursor holder trenches that have the vapor generating material therein fluidically coupled by a flow path including one of the gas inlets (further still, in claims 1, 10 flow distributing apertures of the gas distribution plate are provided “thereover”).  Thus, merely “flipping” (or reversing usage/position of top and bottom flanges) as is broadly claimed in the amended invention in combination with other claim limitations does not seem possible and/or a clear or clearly enabled invention.  In particular, as set forth in Applicant’s specification (paras. 43 and 44) and as can be seen based on Figs. 4A and C-D, merely flipping the claimed features would be problematic in that the vapor generating material which is disclosed as a powder would not be held as claimed in the precursor holder trenches as disclosed. Therefore, the claimed invention broadly reciting that the entirety thereof may be flipped is at best new matter and unclear.  It is also possible that a case could be made for lack of enablement based on the broad introduction of this subject matter in the claims without setting forth how it would be provided in the specification and/or drawings.  Please also note that the previous indicated allowability is based on the specific arrangement and features of the gas distribution plate and the precursor boat, wherein the gas distribution plate is provided “thereover” with respect to the precursor holder trenches.
Clarification and/or correction is requested in all instances above.  Any claim not mentioned specifically is rejected based on its dependence.
Claims 1-2, 4-11, 13, 15-19 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, Examiner notes that each of claims 1, 10 and 19 include a precursor holder trenches that have the vapor generating material therein fluidically coupled by a flow path including one of the gas inlets (further still, in claims 1, 10 flow distributing apertures of the gas distribution plate are provided “thereover”).  Thus, merely “flipping” (or reversing usage/position of top and bottom flanges) as is broadly claimed in the amended invention in combination with other claim limitations does not seem possible and/or a clear or clearly enabled invention.  In particular, as set forth in Applicant’s specification (paras. 43 and 44) and as can be seen based on Figs. 4A and C-D, merely flipping the claimed features would be problematic in that the vapor generating material which is disclosed as a powder would not be held as claimed in the precursor holder trenches as disclosed. Therefore, the claimed invention broadly reciting that the entirety thereof may be flipped is at best new matter and unclear.  It is also possible that a case could be made for lack of enablement based on the broad introduction of this subject matter in the claims without setting forth how it would be provided in the specification and/or drawings.  Please also note that the previous indicated allowability is based on the specific arrangement and features of the gas distribution plate and the precursor boat, wherein the gas distribution plate is provided “thereover” with respect to the precursor holder trenches.
Clarification and/or correction is requested in all instances above.  Any claim not mentioned specifically is rejected based on its dependence.

Response to Arguments
See above regarding rejections under paras. a and b of 35 USC 112.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USP Pub. 2001/0011524 to Witzman et al. discloses arrangements wherein a precursor holder is arranged in a position of an article being worked upon.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARLA A MOORE/Primary Examiner, Art Unit 1716